Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-26-2006

Proksch v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2281




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Proksch v. Atty Gen USA" (2006). 2006 Decisions. Paper 839.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/839


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                                  No. 05-2281


                        RADU CATALIN PROKSCH;
                          DANIELA PROKSCH;
                          GERTRUD PROKSCH;
                      GERHARD ANDREAS PROKSCH,

                                                         Petitioners

                                        v.

                      ATTORNEY GENERAL OF THE
                           UNITED STATES


                 On Petition for Review of a decision and order
                     of the Board of Immigration Appeals
                            (BIA Nos. A78-924-091,
                          A96-419-587, A96-419-588,
                                 A96-419-589)


                   Submitted under Third Circuit LAR 34.1(a)
                                 June 1, 2006

         BEFORE: AMBRO, FUENTES, and GREENBERG, Circuit Judges

                              (Filed: June 26, 2006)


                            OPINION OF THE COURT


GREENBERG, Circuit Judge.
       This matter comes on before this court on a petition for review of an order of the

Board of Immigration Appeals (“BIA”) dated March 29, 2005, dismissing petitioner Radu

Proksch’s appeal from an order of an immigration judge (“IJ”) entered November 17,

2004, denying Proksch’s applications for asylum and withholding of removal. Even

though the order of the BIA was contained in a decision of the BIA that erroneously

refers to the IJ’s decision as having been issued January 7, 2004, we are satisfied that the

BIA reviewed the correct proceedings.1 The BIA had jurisdiction under 8 C.F.R. §§

1003.1(b)(3), (9), and we have jurisdiction under 8 U.S.C. §§ 1252(a)(1), (b)(2), (d).

       After our review of this matter we have concluded that there is substantial

evidence supporting the decision and order of the BIA and thus we are constrained to

deny the petition for review. See Senathirajah v. I.N.S., 157 F.3d 210, 216 (3d Cir.

1998). We nevertheless comment on one point that Proksch raises in his brief. He relies

heavily on the opinion of the Court of Appeals for the Ninth Circuit in Mashiri v.

Ashcroft, 383 F.3d 1112 (9th Cir. 2004), and asks us to “extend” that decision to this

case. Petitioner’s br. at 6. As the Attorney General correctly notes, appellee’s br. at 15-

16, Proksch cited Mashiri to the BIA, which, after observing that in this case it was bound

by the controlling precedents of this court, pointed out that in Mashiri the facts were

distinguishable from those here. As the BIA noted, the petitioner in Mashiri “suffered



   1
    In addition to denying Proksch’s applications for asylum and withholding of removal,
the IJ’s order denied Proksch’s claim for relief under the Convention Against Torture but
Proksch has abandoned that claim and thus we are not concerned with it.

                                              2
death threats, mob violence, and vandalism,” whereas Proksch endured only

“harassment.” AR at 3.

       In fact, the only similarities to this case and Mashiri are that in both cases the

petitioners are German citizens who did not and do not want to return to that country.

Moreover, the petitioners in the two cases have significantly different ethnic origins in

that Proksch is a native of a European country, Romania, and the petitioner in Mashiri

was a native of Afghanistan. Overall, we believe that the Attorney General correctly

describes this case in his brief when he indicates that this case involves “common every

day annoyances, occurrences that everyone from time to time must endure.” Appellee’s

br. at 20. In fact, Proksch does not come close to establishing a basis for relief.

       The petition for review of the March 29, 2005 order of the BIA will be denied.




                                              3